916 F.2d 712
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ann LAYTON, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Defendant-Appellee.
No. 90-3129.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1990.

Before NATHANIEL R. JONES and RYAN, Circuit Judges;  and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
Ann Layton, a pro se plaintiff, appeals from the district court's judgment and order dismissing her complaint of discrimination based on Title VII.  Layton also requests leave to proceed in forma pauperis.


2
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking reinstatement with full seniority and "lost" money and benefits, Layton alleged in her complaint that her former employer, General Motors Corporation, discharged her on the basis of race, upon her return to work one day late after an excused medical absence.  The district court dismissed Layton's complaint on the basis that she had failed to timely file her complaint with the Equal Employment Opportunity Commission (EEOC), citing 42 U.S.C. Sec. 2000e-5(e).


4
Upon review, we conclude the district court properly dismissed the complaint, for the reasons stated by that court.


5
Layton argues for the first time on appeal, that her discharge is part of a continuing violation by General Motors, thus tolling the statute of limitations for filing her complaint.  Since Layton did not raise this issue in district court, this court will not consider this argument for the first time on appeal.   Pinney Dock & Transport Co. v. Penn.  Cent. Corp., 838 F.2d 1445, 1461 (6th Cir.), cert. denied, 488 U.S. 880 (1988).


6
Accordingly, we hereby grant Layton's application to proceed in forma pauperis, and affirm the district court's order dismissing the complaint, filed January 30, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.